DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to after final consideration program request filed 05/11/2022.

This application is in condition for allowance except for the presence of claims 1-2 and 4-7 directed to a non-elected without traverse.  Accordingly, claims 1-2 and 4-7 have been cancelled.

Claims 9-24 are pending and being examined.  Claims 1-8 are canceled.

Claims 9-24 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-2 and 4-7 are canceled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all of the cumulative limitations of independent claim 9 with particular attention to “wherein the O-substituted hydroxylamine has formula (1) R1-ONH2 (1) where R1 is a methyl group or an ethyl group which…is substituted by at least a carboxy group”.  
Nishikawa (Harumitsu Nishikawa, et al., “Properties of Apatite Absorbent Modified with O-methylhydroxylamine for Gaseous Aldehyde,” Journal of the Society of Inorganic Materials, Japan, Vol. 18, No. 353, Jul. 2011, Pages 191-195) is considered to be the closest prior art.
Nishikawa teaches a method for removing aldehydes, characterized by using an aldehyde scavenger characterized by comprising at least one O-substituted hydroxylamine against an aldehyde generation source (Nishikawa, abstract and page 193).
Nishikawa does not teach nor render obvious removing aldehydes using an aldehyde scavenger with the claimed formula where R1 is a methyl group or an ethyl group which is substituted by at least a carboxy group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734